Citation Nr: 1307283	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  08-13 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for residuals of a back injury.

2.  Entitlement to service connection for loss of sense of smell due to exposure to chemicals.

3.  Entitlement to service connection for a disorder manifested by shortness of breath due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1946 to December 1949.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied service connection for loss of sense of smell and shortness of breath, and also declined to reopen a previously denied claim of service connection for residuals of a back injury.  

In July 2009, the Board remanded all three claims so that a Travel Board hearing could be scheduled.

In January 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder. 
 
In March 2011, the Board denied service connection for a disorder manifested by shortness of breath and for loss of sense of smell.  The Board remanded the new and material evidence claim so that service treatment records could be obtained.  The Veteran filed a timely appeal with respect to the service connection claims to the United States Court of Appeals for Veterans Claims (Court).  Per a May 2012 Joint Motion for Remand (JMR) and Court Order, that part of the Board decision's denying entitlement to service connection for a disorder manifested by shortness of breath and loss of sense of smell was remanded for compliance with instructions in the JMR. 

In April 2012, the Board reopened the claim of service connection for residuals of a back injury and remanded it so that a VA examination could be scheduled.  The agency of original jurisdiction (AOJ) attempted to carry out this instruction.  Unfortunately, this claim must be remanded again, as will be discussed below.  See Stegall v. West, 11 Vet. App. 268 (1998) (where remand orders of the Board or the Court are not complied with, the Board itself errs in failing to insure compliance).

In August 2012 and February 2013, the Veteran submitted additional evidence in the form of private provider statements along with a waiver of consideration of such evidence by the AOJ. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Residuals of a Back Injury

The Veteran seeks service connection for residuals of a back injury that he attributes to a February 1947 accident in which he slipped on icy stairs.  He testified that he was hospitalized for nearly one month in the Fort Knox Hospital in Kentucky.  In her January 2011 signed statement, the Veteran's wife said that, in the first part of 1947, she visited him in the base hospital at Fort Knox while he was hospitalized for approximately three weeks.  

In April 2012, the Board remanded the claim for further development.  Specifically, a VA examination was required to determine the etiology of any currently diagnosed back disorder.

The Veteran submitted to a VA examination in April 2012.  The examiner obtained a detailed history from the Veteran.  As instructed in the remand directives, the examiner considered the Veteran's reported history of falling down a flight of stairs in February 1947 while in service, as well as a post-service intercurrent injury in 1974.  The examiner diagnosed degenerative joint disease of the lumbosacral spine based on X-rays.  

Unfortunately, the Board finds that the April 2012 VA examination is inadequate.  Significantly, the examiner failed to provide any rationale for his opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  Further, a remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The failure of the examiner to respond completely to the Board's question mandates remand. 

Shortness of Breath/Loss of Sense of Smell

Per the May 2012 JMR, additional evidentiary development is required with respect to these claims. 

The Veteran contends that he has a disorder manifested by shortness of breath due to his exposure to asbestos during active service.  Specifically, he maintains that he was exposed to asbestos while repairing boiler and heater lines.  He attributes his loss of sense of smell to exposure to toxic chemicals used in the cleaning of  weapons.  The Veteran further contends that he has had both conditions since service.

During the January 2011 Board hearing, the Veteran testified that he received treatment from multiple doctors over the years for both shortness of breath and the loss of his sense of smell.  VA should attempt to obtain those private medical records. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Contact the Veteran and request that he identify the name, address, and dates of treatment with regard to any private medical providers who treated him for shortness of breath and loss of sense of smell, and that he complete an appropriate release with regard to any such medical provider.  He should be advised that he is also welcome to submit statement(s) from medical advisor(s) of his choice in support of his claim.  

In the event the Veteran responds and upon obtaining an appropriate release from the Veteran, request the Veteran's treatment records from any identified medical provider.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2. Then, request that the April 2012 VA examiner review the claims file and provide an addendum opinion as to whether the Veteran's currently diagnosed back disability is due to service or any incident therein.  Consideration should be given to the post-service treatment records; the August 2012 opinion of S.M.; the February 2013 opinion of G.L.W.; and the Veteran's lay statements, to include his January 2011 testimony.  The examiner should be advised that the Veteran provided a history of falling down a flight of stairs while in service in February or March 1947 and incurred back pain, and that the Board has found his account of his accident credible.  The clinical history should be noted, including the post-service intercurrent injury in 1974.  The examiner must provide a rationale for any opinion provided.  

If the April 2012 VA examiner is unavailable, please refer the case to another physician for the requested opinion, and another VA examination should be scheduled if deemed necessary for the physician to offer an opinion.

3. Thereafter, readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



